ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Beacon Industries, Inc.                     )     ASBCA No. 61334
                                            )
Under Contract No. SPRTAl-10-D-0011         )

APPEARANCES FOR THE APPELLANT:                    Adam C. Sosnik, Esq.
                                                  Russell H. Stem, Esq.
                                                   Ruskin Moscou Faltischek, P.C.
                                                   Uniondale, NY

APPEARANCES FOR THE GOVERNMENT:                   E. Michael Chiaparas, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Alexander M. Healy, Esq.
                                                   Trial Attorney
                                                   Defense Contract Management Agency
                                                   Boston, MA

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 15 February 2018




                                                 dministrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61334, Appeal of Beacon Industries, Inc.,
rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals